DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1, line 14, “the other end” should be --an other end--;
Claim 2, lines 2-3, “attempt to” should be deleted;
Claim 4, line 4, “whose” should be deleted;

Claim Rejections - 35 USC § 112
3.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9 and claim 6, line 10, what “that is” refers to?  Is it referred to “an inner member” or “an annular plate-shaped flange”?

Drawings
4.	Figures 9-10C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s prior art, figures 9-10C.
Regarding claims 1 and 6, Applicant’s prior art, figure 9 shows a wire harness comprising: 
a connector (102) disposed so as to be aligned with an attachment hole of a panel (not shown); and 
a grommet (103) assembled to the connector and being in close contact with one opening edge portion of the attachment hole, wherein the connector includes: 
a connector housing (105) from which a plurality of electric wires (104) are drawn out; and
an inner member (106) having two-divided structure that includes an annular plate-shaped flange to which the grommet is assembled, and that is disposed outside the connector housing;
wherein the inner member includes a first divided inner part (110) and a second divided inner part (111), a deformable hinge (114) that connects one end of the first divided inner part and one end of the second divided inner part to each other, and a lock portion that (117 and 118) is formed on a fitting portion between an other end of the first divided inner part and an other end of the second divided inner part; and
wherein the lock portion is formed on a portion where the other end of the first divided inner part and the other end of the second divided inner part are fitted to each other by sliding movement in accordance with a twisting in which the hinge is twisted about a first axis, the first axis extending along a connecting direction of the first divided inner part and the second divided inner part by the hinge.
Regarding claim 2, an opening regulating portion (a slot of 118 and a slot of 117, figure 10A), which regulates opening between the other end of the first divided inner part and the other end of the second divided inner part that attempt to rotate about a second axis after fitting of the lock portion, is formed in vicinity of the lock portion, the second axis extending along a width direction of the hinge and being orthogonal to the first axis.
Regarding claim 3, the opening regulating portion is also formed on a portion that guides the other end of the first divided inner part and the other end of the second divided inner part each other during the sliding movement of the other end of the first divided inner part and the other end of the second divided inner part.
Regarding claim 4, a FIGURE A below shows the one end of the first divided inner part and the one end of the second divided inner part are respectively provided with stopper portions that are disposed inward than the hinge and tip ends are configured to abut on each other when the other end of the first divided inner part and the other end of the second divided inner part are fitted to each other (figure 10C).

    PNG
    media_image1.png
    393
    445
    media_image1.png
    Greyscale

Regarding claim 5, the FIGURE A above shows the connector housing and the inner member are provided with fixing portions that are fixed to each other by movement along the second axis after fitting of the lock portion (figure 10B). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        10/01/22.
thanh-tam.le@uspto.gov